Citation Nr: 0730837	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 2, 
1999 for the grant of disability compensation, under the 
special consideration provision of 38 C.F.R. § 3.383(a)(3), 
for nonservice-connected right ear hearing loss.

2.  Entitlement to an effective date prior to November 2, 
1999 for the grant of a 100 percent disability evaluation of 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1958 to May 1960 and 
from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA); the decision was sent to the veteran in October 
2003.  

This case was previously before the Board in October 2006 
when it was remanded for adjudication addressing the 
veteran's contention of entitlement to revised effective 
dates on the basis of clear and unmistakable error (CUE) in 
an October 1991 rating decision which denied entitlement to 
service connection for right ear hearing loss.  The veteran 
advanced the contention of clear and unmistakable error in 
his April 2004 substantive appeal as part of his argument for 
entitlement to earlier effective dates involved in his 
disability compensation for hearing loss.  Following the 
Board's October 2006 remand, the RO re-adjudicated this case 
under the provisions of 38 C.F.R. § 3.2600 and revisited all 
of the prior rating decisions pertaining to the veteran's 
disability compensation for hearing loss, including the 
October 1991 rating decision.

The RO's re-adjudication incorporated the veteran's 
contentions regarding those rating decisions, including his 
contentions regarding assignment of effective dates involving 
clear and unmistakable error.  The results of this re-
adjudication were provided to the veteran in a rating 
decision and a supplemental statement of the case which are 
both dated January 2007; the rating decision was sent to the 
veteran in March 2007 and the supplemental statement of the 
case was sent to the veteran in June 2007.  The RO expressly 
found that the record is "without evidence that there was 
any error provided by either the rating decisions of October 
17, 1991 or May 11, 1993 based on evidence available at the 
time these decisions were made."

The RO found that there was no CUE in the October 1991 rating 
decision which would serve as a basis for revising the 
effective date of the later grant of disability benefits for 
the veteran's right ear hearing loss nor any revision of 
effective dates for disability ratings for hearing loss.  
However, the RO's review did find CUE in the September 2003 
rating decision and thus revised the effective date of the 
veteran's disability benefits for right ear hearing loss and 
the 100 percent disability rating for bilateral hearing loss 
from October 18, 2002 to November 2, 1999; this revision 
constituted a partial grant of the veteran's claims currently 
on appeal in this case.

The Board finds that the RO complied with the instructions of 
the October 2006 Board remand.  See Stegall v. West, 11 
Vet.App. 268.  The RO did "take appropriate action to 
adjudicate the veteran's claim of clear and unmistakable 
error in an October 1991 rating decision...."  Furthermore, 
the veteran was "furnished notice of the determination and 
notice of appellate rights" corresponding with the status of 
the veteran's appeal, which had already been perfected.  The 
Board acknowledges that it may be arguable that the RO should 
have issued a distinct rating decision specifically regarding 
the veteran's CUE contentions and that such a rating decision 
would not have been automatically on appeal until the veteran 
furnished a new notice of disagreement pertaining to the new 
rating decision.  However, in this case where the CUE 
contentions raised by the veteran are clearly understood to 
be advanced as a theory of entitlement to revision of the 
effective date assignments on appeal, the Board believes that 
the RO's manner of adjudicating the veteran's CUE contentions 
by integrating them into the readjudication of this appeal 
was most appropriate.

Following the issuance of the January 2007 supplemental 
statement of the case, mailed in June 2007, the veteran's 
representative and the veteran have acknowledged the RO's 
readjudication of the appeal and expressly indicated a desire 
to have appellate review proceed.  In the Board's view, 
absolutely no useful purpose would be served by further 
delaying appellate review by remanding this case to the RO to 
separate the CUE contentions from this appeal and have the 
veteran take additional steps to separately perfect that 
aspect of this appeal.




FINDINGS OF FACT

1.  In a March 1989 rating action, sent to the veteran in 
April 1989, the RO granted service connection for hearing 
loss of the left ear effective from November 2, 1988, but 
assigned a noncompensable rating.  The veteran was informed 
of his appellate rights and did not file a notice of 
disagreement to appeal this decision.

2.  In an October 1991 rating action, sent to the veteran in 
November 1991, the RO denied entitlement to service 
connection for hearing loss of the right ear and denied 
entitlement to a compensable rating for hearing loss of the 
left ear.  The veteran was informed of his appellate rights 
and did not file a notice of disagreement to appeal this 
decision.

3.  In a May 1993 rating action, the RO denied entitlement to 
a compensable rating for hearing loss.  The veteran was 
informed of his appellate rights and did not file a notice of 
disagreement to appeal this decision.

4.  In an April 1996 rating decision, the RO denied 
entitlement to service connection for hearing loss of the 
right ear and denied entitlement to a compensable rating for 
hearing loss of the left ear.  The veteran was informed of 
his appellate rights and did file a notice of disagreement, 
but did not perfect the appeal after proper issuance of a 
statement of the case.

5.  In a September 1998 rating action, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss of the right ear.  The veteran was informed of 
his appellate rights and filed a notice of disagreement, but 
did not timely perfect the appeal after proper issuance of a 
statement of the case.

6.  Correspondence received on November 2, 1999 was accepted 
as a claim for increased compensation benefits for hearing 
loss, including a claim of entitlement to service connection 
for right ear hearing loss; no earlier such claim had been 
received which was not adjudicated in the prior rating 
decisions.

7.  It was not factually ascertainable within one year prior 
to November 2, 1999 that an increased disability rating for 
the veteran's service connected hearing loss was warranted.

8.  In a September 2003 rating decision, the RO granted a 100 
percent rating for bilateral hearing loss; this rating was 
based upon the severity of the veteran's hearing loss making 
the special consideration provision of 38 C.F.R. 
§ 3.383(a)(3) applicable to compensate the veteran's 
nonservice-connected right ear hearing loss.

9.  The effective date assigned by the September 2003 grant 
of a 100 percent disability rating contemplating the 
veteran's bilateral hearing loss was revised, by a January 
2007 rating decision finding CUE, to November 2, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 2, 
1999 for the grant of disability compensation, under 
38 C.F.R. § 3.383(a)(3), for nonservice-connected right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2007).

2.  The criteria for an effective date prior to November 2, 
1999, for the assignment of a 100 percent disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
It appears that the veteran was afforded VCAA notice in June 
2001 in connection with the prior claim of entitlement to an 
increased rating for hearing loss.  It also appears that in 
February 2005 he was furnished specific VCAA notice 
addressing the effective date issue which is the subject of 
this appeal.

To the extent that there may be deficient VCAA notice in this 
appeal, no VCAA notice is necessary since it appears that 
based on the facts of the case, entitlement to an earlier 
effective date is shown to not be warranted as a matter of 
law.  In this case, no VCAA notice is necessary because, as 
described below, the outcome of this earlier effective date 
claim depends exclusively on documents which are already 
contained in the veteran's claims folder.  No additional 
development could alter the evidentiary posture of this case, 
and the veteran has made no pertinent contentions involving 
disputes of fact.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet.App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant).

Additionally, a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him a 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet.App. 407, 410 (2004).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board therefore finds that any failure to comply with the 
VCAA is not prejudicial.

Analysis

The appellant is essentially appealing for an earlier 
effective date for his 100 percent disability rating for 
bilateral hearing loss.  That 100 percent rating contemplates 
compensation for his nonservice-connected right ear hearing 
loss under 38 C.F.R. § 3.383(a)(3), and this appeal includes 
the issue of entitlement to an earlier effective date for 
that compensation as well.  The Board notes at the outset of 
this analysis that some of the veteran's contentions reflect 
that he may believe his right ear hearing loss has been 
determined to be service-connected after several prior rating 
decisions found that it was not shown to be service 
connected.  However, the extent of the veteran's current 
compensation for right ear hearing loss is based upon 
application of 38 C.F.R. § 3.383(a)(3); the veteran's right 
ear hearing loss has not been determined to be directly 
service-connected by any VA adjudication to date.

The appellant's appeal encompasses two theories of 
entitlement to revision of the assigned effective date.  One 
theory is that such entitlement is warranted under 
application of effective date laws and regulations, and the 
second theory is based on an assertion of clear and 
unmistakable error in an October 1991 rating decision.

I.  Entitlement under Effective Date Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the veteran is directly service-connected for 
only his left ear.  As such, this circumstance is evaluated 
under the paired organ exception.  Where there is total 
deafness in one ear that is service-connected, and total 
deafness in the nonservice-connected ear, the veteran shall 
be paid a rate of compensation as if the combination of the 
two disabilities were the result of service-connected 
disability.  See 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. 
§ 3.383(a); VAOPGCPREC 32-97.

The Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
section 103, amended 38 U.S.C.A. § 1160(a)(3), by deleting 
the requirement of total deafness in the service-connected 
ear and inserting deafness compensable to a degree of 10 
percent or more.  The amendment also deleted the requirement 
of total deafness for the nonservice-connected ear and 
inserted the word 'deafness.'  38 U.S.C.A. § 1160(a)(3) (West 
Supp. 2006).

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  The effective 
date of the change is December 6, 2002.  See 69 Fed. Reg. 
48,148-48,150 (Aug. 9, 2004).  The rule change noted that the 
term deafness was not defined.  Accordingly, VA established 
that in order to apply the paired organ exception, there must 
be a service-connected hearing impairment in one ear to a 
degree of 10 percent or more.  As to the nonservice-connected 
ear, VA determined that there must be hearing loss, as 
defined by 38 C.F.R. § 3.385, to constitute a hearing 
impairment as contemplated by the statute.  The result of the 
amendment is that a veteran must have a service-connected 
hearing impairment of 10 percent or more, and a hearing 
impairment in the nonservice-connected ear that meets the 
criteria at 38 C.F.R. § 3.385 before both ears may be 
considered in deriving the level of disability.  If the 
service-connected ear is rated at less than 10 percent, then 
the nonservice-connected ear is still considered to be a 
Level I, no matter the level of hearing impairment.  See 69 
Fed. Reg. 48,149-48,150; 38 C.F.R. § 4.85(f) (2006).

In this case, the RO's September 2003 grant of a 100 percent 
disability rating for bilateral hearing loss was based on a 
finding that the veteran's service-connected left ear hearing 
loss and nonservice-connected right ear hearing loss had 
become severe enough to meet the above described criteria for 
evaluation as bilateral hearing loss.

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 

In addition, the effective date following a prior denial 
based on new and material evidence, other than service 
department records, is the date of receipt of a new claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In November 1988, the veteran filed claim for entitlement to 
service connection for hearing loss of the left ear.  A March 
1989 RO rating decision, sent to the veteran in April 1989, 
granted service connection for hearing loss of the left ear 
effective from November 1988, but assigned a noncompensable 
rating.  The veteran was informed of his appellate rights and 
did not file a notice of disagreement with the March 1989 RO 
decision.  That rating decision therefore became final.  38 
U.S.C.A. § 7105(c).

In July 1991, the veteran filed a claim for entitlement to an 
increased disability rating for his service connected left 
ear hearing loss.  A September 1991 VA examination request 
form show that the veteran also advanced a claim of 
entitlement to service connection for right ear hearing loss.  
An October 1991 RO rating decision, sent to the veteran in 
November 1991, denied entitlement to an increased rating for 
service connected left ear hearing loss, and denied 
entitlement to service connection for right ear hearing 
loss..

In November 1992, the veteran submitted private medical 
evidence with a statement again advancing a claim of 
entitlement to an increased disability rating for his hearing 
loss.  The record appears to reflect that this evidence was 
submitted before the October 1991 RO rating decision, sent in 
late November 1991, became final.  The Board finds that the 
October 1991 RO rating decision had not yet become final, and 
that the claim for an increased rating continued as 
associated with the July 1991 filing of the claim.  However, 
subsequent rating decisions were then issued and finalized; 
the veteran never perfected an appeal of the October 1991 RO 
rating decision while any applicable appeal period remained 
pending.

A May 1993 RO rating decision denied entitlement to an 
increased rating.  The veteran was informed of his appellate 
rights and did not file a notice of disagreement with the 
October 1991 RO decision nor the May 1993 RO decision.  Those 
rating decisions therefore became final with regard to the 
claim of an increased rating for hearing loss.  38 U.S.C.A. 
§ 7105(c).

In September 1995, the RO received a letter of inquiry from a 
Member of Congress on behalf of the veteran regarding the 
veteran's contention that he was entitled to greater 
compensation for his hearing loss.  The RO's September 1995 
reply to this letter reflects that the RO accepted the 
inquiry as a request to reopen the veteran's claims related 
to hearing loss.  In an April 1996 rating decision, the RO 
denied the claim of entitlement to service connection for 
hearing loss of the right ear, and the RO denied entitlement 
to an increased disability rating for the service connected 
left ear hearing loss.  In May 1996, the veteran filed a 
notice of disagreement with this April 1996 rating decision.  
The veteran was issued a statement of the case in May 1996.  
However,  there is no indication in the record that the 
veteran submitted any correspondence to serve as a 
substantive appeal to perfect an appeal of the April 1996 
decision.  In fact, the next correspondence of any kind which 
was received from the veteran was an October 1997 request to 
obtain a copy of his claims file.  Thus, the April 1996 
rating decision became final with regard to the claims of 
entitlement to service connection for right ear hearing loss 
and entitlement to an increased rating for hearing loss.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In January 1998, the veteran filed a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for right ear hearing 
loss.  A September 1998 RO rating decision  denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right ear hearing loss.  The veteran filed a notice of 
disagreement with this decision in October 1998.  A statement 
of the case was issued in August 1999.  A substantive appeal 
was submitted by the veteran and received at the RO in 
November 1999, but this substantive appeal was not filed 
within the applicable time limits.

The veteran's substantive appeal in this instance was 
received by the RO on November 2, 1999; this was more than 1 
year after the September 1998 RO rating decision and more 
than 60 days after the August 1999 issuance of the statement 
of the case.  Indeed, the date accompanying the veteran's own 
signature on the substantive appeal was October 28, 1999 
which was also more than a year after the September 1998 
rating decision and more than 60 days after the statement of 
the case which was sent on August 13, 1999.  The Board 
observes that the RO, in response to receiving the 
substantive appeal in November 1999, incorrectly explained to 
the veteran that the appeal period expired on September 9, 
1999; the correct expiration date of the appeal period 
appears to have been October 12, 1999.  Nevertheless, the 
veteran's substantive appeal submission in this instance was 
untimely.  The September 1998 decision became final.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Board finds that the aforementioned correspondence 
between the veteran and to RO constitutes claims raised and 
resolved with rating decisions that were all final decisions 
as of the beginning of November 1999.  There is no basis in 
the evidence of record for finding that the veteran had an 
active pending claim, in appellate status or otherwise, 
pertaining to compensation for his hearing loss at the 
beginning of November 1999.

The correspondence received from the veteran on November 2, 
1999 was intended to perfect an appeal of an earlier rating 
decision, but that appellate period had already lapsed and 
the decision had become final.  The November 2, 1999 
substantive appeal submission has nevertheless become highly 
significant in this case as it has been construed by the RO 
as raising the claims anew.  The RO, as explained most 
recently in its January 2007 supplemental statement of the 
case, has accepted the November 2, 1999 submission from the 
veteran as a petition to reopen his claims regarding 
increased compensation for his hearing loss.  This has 
resulted in assignment of an effective date of November 2, 
1999 for the later grant of a 100 percent disability rating 
for bilateral hearing loss.

There is no need for the Board to revisit the details of the 
procedural steps following November 2, 1999; from that date 
forward, the veteran's appeal has been granted in full by the 
RO.  It is sufficient to summarize that the veteran was 
granted a 100 percent rating for bilateral hearing loss in a 
September 2003 RO rating decision.  The RO did not find that 
service connection was warranted for the veteran's right ear 
but, under the provisions of 38 C.F.R. § 3.383(a)(3), found 
that the veteran's hearing loss should begin to be rated as 
bilateral hearing loss 'as if' the hearing loss in both ears 
was service connected.  Upon further review, the RO later 
determined that the September 2003 determination should be 
associated with the claim initiated by the veteran with the 
November 2, 1999 untimely substantive appeal.  Thus, the RO 
revised the effective date to November 2, 1999 by way of its 
January 2007 rating decision.

All of the veteran's pertinent claims regarding his hearing 
loss prior to November 2, 1999 were resolved with unappealed 
final decisions as of November 2, 1999.  The subsequent grant 
of a 100 percent disability rating for bilateral hearing loss 
under of 38 C.F.R. § 3.383(a)(3) has been considered by the 
RO as flowing from the claim the veteran raised on November 
2, 1999; the Board finds no basis in law to associate that 
grant with any prior claim as all prior pertinent claims had 
been adjudicated and finalized.  Therefore, in this instance, 
the effective date of the assignment of a 100 percent rating 
for hearing loss can not be earlier than November 2, 1999, 
the date of receipt of the construed application.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Accordingly, entitlement to an effective date prior to 
November 2, 1999 for the assignment of a 100 percent 
disability rating for bilateral hearing loss must be denied 
under the applicable effective date laws and regulations.  
Likewise, entitlement to an effective date prior to November 
2, 1999 must be denied for the inclusion of the veteran's 
right ear hearing loss, under 38 C.F.R. § 3.383(a)(3), in the 
hearing loss disability rating.

II.  Entitlement Due to Clear and Unmistakable Error

In his April 2004 substantive appeal submission, the veteran 
also contends that he is entitled to revision of effective 
dates for his bilateral hearing loss disability compensation 
because the October 1991 rating decision denying entitlement 
to service connection for a right ear disability contained 
CUE.  The veteran argues that "My effective date of claim 
should be 31 July 1991. ... Had my claim been properly 
adjudicated in 1991 I would have been approved for my 
service-connected claim [for right ear hearing loss]."  
Specifically, the veteran claims that there was "more than 
adequate evidence to prove my case."  Moreover, the veteran 
argues that "I was not afforded a C & P examination to 
obtain a medical opinion of my hearing loss.... This in itself 
appears to be clear and unmistakable error."

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  In Russell v. Principi, 3 Vet.App. 
310 (1992), the Court established a three-pronged test to 
determine whether CUE was present in a prior determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  The Court stated 
that CUE is a type of error in which reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made.  Id.

The Board observes that the medical evidence referred to by 
the veteran includes evidence provided after the October 1991 
rating decision; such evidence is not for consideration in 
evaluating whether the October 1991 rating decision contained 
CUE.  The Board also observes that the veteran was provided 
with a VA audiological examination in September 1991, and the 
examination request did contemplate the claim of service 
connection for right ear hearing loss.  The September 1991 
examination report does not show than any etiology opinion 
was actually provided.  In Fugo v. Brown, 6 Vet.App. 40 
(1993), the Court held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Id.  Additionally, the Court held that 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See Caffrey v. Brown, 
6 Vet.App. 377, 382 (1994).

The Board also observes that the veteran's contentions appear 
to exclusively relate to the matter of showing the extent of 
his right ear hearing loss around the time of the claim; the 
veteran makes no sufficiently specific contention regarding 
CUE in the RO's assessment that the veteran's right ear 
hearing loss was not shown to be caused by his active duty 
service.  Indeed, the veteran cites no evidence of in-service 
causation of right ear hearing loss; it would appear that the 
veteran's general contentions constitute a mere difference of 
opinion as to how the evidence was weighed.  A disagreement 
as to how facts were weighed does not constitute CUE.  
Russell v. Principi, 3 Vet.App. 310, 313-14 (1992).

For the above reasons, the Board can find no basis for 
revising the effective dates on appeal as a result of any CUE 
alleged in the October 1991 RO rating decision.

Although these claims were originally prepared for appellate 
adjudication as entitlement to earlier effective dates as 
opposed to a request for revision based on clear and 
unmistakable error, the Board believes that this brief 
discussion of CUE may be necessary to ensure that the veteran 
understands why VA must deny his claims on appeal; the 
veteran's April 2004 substantive appeal features arguments 
involving CUE.  The Board again notes that this case was 
previously remanded by the Board for the RO to address the 
veteran's contentions involving CUE, and the RO incorporated 
those contentions into its readjudication of the issues on 
appeal.  To the extent that the Board addresses the veteran's 
theory of entitlement involving CUE, this matter has been 
developed for appellate consideration as part of the 
veteran's appeal for assignment of revised effective dates.  
Adjudication is here limited to issues properly before the 
Board.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).




ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


